Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, ) Criminal No. 4:20-CR-00174
)
v. )
) PLEA AGREEMENT
OSMAN RASHID JAMA, )
)
Defendant. )

The United States of America (also referred to as “the Government”),
Defendant, OSMAN RASHID JAMA, and Defendant’s attorney, enter into this Plea.
Agreement,

A. CHARGES

1. Subject Offense. Defendant will waive Indictment (by executing a
separate waiver of Indictment form) and plead guilty to Count 1 of an United States
Attorney's Information charging a violation of Title 18, United States Code, Sections
1348 and 1349, that is Conspiracy to Commit Wire Fraud. Defendant also agrees to
forfeiture of the money and property listed in paragraphs 24 and 25 of this Plea
Agreement.

2. No Charges to be Dismissed. There are no charges to be dismissed.

3. No Further Prosecution. The Government agrees that Defendant will
not be charged in the Southern District of Iowa with any other federal criminal
offenses arising from or directly relating to this investigation. This paragraph and
this Plea Agreement do not apply to (1) any criminal act occurring after the date of
this agreement; (2) any crime of violence; or (3) any criminal offense which Defendant

1
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 2 of 20

did not fully disclose te law enforcement during Defendant's interviews pursuant to
any proffer or other agreements with the United States.

B. MAXIMUM PENALTIES

4, Maximum Punishment. Defendant understands that the crime to
which Defendant is pleading guilty carries a maximum sentence of 20 years in prison;
a maximum fine of $250,000; and a term of supervised release of not more than 5
years. A mandatory special assessment of $100 per count must also be imposed by
the Court.

5. Supervised Release--Explained. Defendant understands that, during
any period of supervised release or probation, Defendant will be under supervision
and will be required to comply with certain conditions. If Defendant were to violate
a condition of supervised release, Defendant could be sentenced to not more than
three (3) years in prison, without any credit for time previously served.

6. Detention. Provided that Defendant does not violate any conditions of
Defendant’s pretrial release, and does not appear to be mentally at risk to harm
himself or any other person, the Government agrees to recommend that Defendant
may remain on pretrial release pending imposition of sentence.

C. NATURE OF THE OFFENSE — FACTUAL BASIS
7. Elements Understood. Defendant understands that to prove the

offense alleged under Count 1 (Conspiracy to Commit Wire Fraud), the
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 3 of 20

Government would be required to prove beyond a reasonable doubt the following
elements:

Conspirac

(a) That two or more persons conspired or agreed to commit the crime
of Wire Fraud; and

(b) The Defendant knowingly and voluntarily joined the conspiracy.

Wire Fraud

(a) The Defendant knowingly devised and executed a scheme to
defraud and obtain money from the USDA by means of materially
false and fraudulent pretenses, representations, and promises;

(b} The Defendant acted with the intent to defraud; and

(c) The Defendant used, or caused another person to use, interstate
wire communications facilities in furtherance of, or in an attempt
to carry out, some essential step in the scheme.

8. Factual Stipulations. Attached hereto as Attachment “A”, and
incorporated by reference herein, are factual stipulations entered into between the
parties, including the factual stipulations of Defendant’s offense conduct relating to
the subject offense. Defendant acknowledges that these statements are truc.

9. Truthfulness of Factual Basis. Defendant understands that, during
the change of plea hearing, the judge and the prosecutor may ask Defendant
questions under oath about the offense to which Defendant is pleading guilty, in the
presence of Defendant’s attorney. Defendant understands that Defendant must

answer these questions truthfully, and that Defendant can be prosecuted for perjury

if Defendant gives any false answers.
Case 4:20-cr-00174-SMR-HCA Document8 Filed 02/05/21 Page 4 of 20

10. Waiver of Rule 410 Rights. Defendant expressly waives Defendant's
rights under Rule 410 of the Federal Rules of Evidence and agrees that all factual
statements made in this plea agreement, including under the Factual: Basis or
Attachment A, are admissible against Defendant. Should Defendant fail to plead
guilty pursuant to this plea agreement or move to withdraw his plea or to set aside
Defendant's conviction, then these admissions may be used against Defendant in the
Government's case-in-chief and otherwise, including during the continuing
prosecution of this case.

16. Venue. Defendant agrees that venue for this case is proper for the
United States District Court for the Southern District of Iowa.

D. SENTENCING

17. Sentencing Guidelines. Defendant understands that Defendant’s
sentence will be determined by the Court after considering the advisory United States
Sentencing Guidelines, together with other factors set forth by law. The Sentencing
Guidelines establish a sentencing range based upon factors determined to be present
in the case, which include, but are not limited to the following:

(a) The nature of the offense to which Defendant is pleading guilty,
with the parties stipulating as a recommendation to the District
Court that a base offense level of 7 applies pursuant to USSG
§ 2B1.1(a)(1);

(b) The loss amount, with the parties stipulating as a
recommendation to the District Court that the loss exceeded

$550,000 but was not more than $3,500,000, such that either a 14
or 16 level increase in the offense level applies pursuant to USSG

§ 2B1.1(b)(1);
'

Case 4:20-cr-00174-SMR-HCA Document8 Filed 02/05/21 Page 5 of 20

(c) Whether sophisticated means were used to commit all or part of
the offense;

(d) Defendant’s role in the offense;

(e) Whether Defendant attempted to obstruct justice in the
investigation or prosecution of the offense;

() The nature and extent of Defendant’s criminal history (prior
convictions); and

(g) Acceptance or lack of acceptance of responsibility.
Defendant understands that, under some circumstances, the Court may “depart” or
“vary” from the Sentencing Guidelines and impose a sentence more severe or less
severe than provided by the guidelines, up to the maximum in the statute of
conviction. Defendant has discussed the Sentencing Guidelines with Defendant's
attorney.

18. Acceptance of Responsibility. The Government agrees to recommend
that Defendant receive credit for acceptance of responsibility under USSG §8E1.1.
The Government reserves the right to oppose a reduction under §3E1.1 if after the
plea proceeding Defendant obstructs justice, fails to cooperate fully and truthfully
with the United States Probation Office, attempts to withdraw Defendant’s plea, or
otherwise engages in conduct not consistent with acceptance of responsibility. Ifthe
base offense level is 16 or above, as determined by the Court, the Government agrees
that Defendant should receive a 3-level reduction, based on timely notification to the
Government of Defendant's intent to plead guilty.

19. Presentence Report. Defendant understands that the Court may defer
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 6 of 20

a decision as to whether to accept this Plea Agreement until after a Presentence
Report has been prepared by the United States Probation Office, and after
Defendant’s attorney and the Government have had an opportunity to review and
challenge the Presentence Report. The parties are free to provide all relevant
information to the Probation Office for use in preparing a Presentence Report.

20. Disclosure of Presentence Investigation Reports. The United States
District Court for the Southern District of Iowa has issued the following

Administrative Order:

The presentence investigation report is a sealed and confidential document.
Unless specifically authorized by the district court, a defendant may not
disseminate, disclose, or distribute a presentence investigation report, or any
part or page of a presentence investigation report, in either draft or final form.

A defendant who violates this order, may be subject to prosecution for contempt

of court under 18 U.S.C, § 401(3). This order does not apply to a defendant’s

review of a presentence investigation report with the defendant's own attorney.
Defendant acknowledges and understands this order.

21. Evidence at Sentencing. The parties may make whatever comment and
evidentiary offer they deem appropriate at the time of sentencing and entry of plea,
provided that such offer or comment does not violate any other provision of this Plea
Agreement. Nothing in this Plea Agreement restricts the right of Defendant or any
victim to make an allocution statement, to the extent permitted under the Federal
Rules of Criminal Procedure, nor does this Plea Agreement convey any rights to
appear at proceedings or make statements that do not otherwise exist.

22. Sentence to be Decided by Judge -- No Promises. This Plea Agreement
is entered pursuant to Rule 11(c)(1){A) and (c)(1)(B) of the Federal Rules of Criminal

6
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 7 of 20

Procedure. Defendant understands that the final sentence, including the
application of the Sentencing Guidelines and any upward or downward departures,
is within the sole discretion of the sentencing judge, and that the sentencing judge is
not required to accept any factual or legal stipulations agreed to by the parties. Any
estimate of the possible sentence to be imposed, by a defense attorney or the
Government, is only a prediction, and not a promise, and is not binding. Therefore,
it is uncertain at this time what Defendant's actual sentence will be.

23. No Right to Withdraw Plea. Defendant understands that Defendant
will have no right to withdraw Defendant’s plea if the sentence imposed, or the
application of the Sentencing Guidelines, is other than what Defendant anticipated,

or if the sentencing judge declines to follow the parties’ recommendations.
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 8 of 20

E. FINES, COSTS, FORFEITURE AND RESTITUTION

24,

Forfeiture. Defendant agrees to forfeiture of the property listed below.

Defendant will execute any documents as directed by the Government to complete

the forfeiture.

a.

g.

25.

$47,932.86, seized from Veridian Credit Union Member Accounts XXX7500-
1 and XXX7500-2 (MidCity Halal Food Market d/b/a International Food
Market), pursuant to 4:19-MC-016.

$9,405, seized from Veridian Credit Union Member Accounts XXX7980-1
and XXX980-2 (Osman Rashid Jama), pursuant to 4:19-MC-016.

$596.09, seized from Veridian Credit Union Member Account XXX2240-1
(Osman Rashid Jama), pursuant to 4:19-MC-016.

$51,994.88, seized from Veridian Credit Union Member Account XXX6600-
2 (Muhubo Abdulahi, Defendant’s wife), pursuant to 4:19-MC-016.

Total of $170,770 in cash seized from the residence of Ibrahim Farah at a
known address in Des Moines, Iowa.

Total of $49,000 in cash seized from Defendant’s residence at a known
address in Windsor Heights, Iowa.

Total of $7,070 in cash seized from International (2720 Douglas Avenue).

Forfeiture of Real Estate. Defendant agrees to the immediate

forfeiture of certain real estate listed in Case No. 4:19-CV-00126, namely the

properties located at 1724 68rd Street, Windsor Heights, Polk County, Iowa, and 1219

15th Street, Des Moines, Polk County, Iowa. Defendant does not agree to the

8
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 9 of 20

forfeiture of the property located at 6423 Northwest Drive, Windsor Heights, Polk
County Iowa. Defendant further agrees, within 30 days of the filing of this Plea
Agreement, to execute any and all paperwork as directed by the Government for the
purpose of forfeiting Defendant’s interest in these properties.

26. Waivers Regarding Forfeiture. Defendant waives all constitutional
and statutory challenges in any manner (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea Agreement
on any grounds. Defendant further agrees that the forfeiture provisions of this Plea
Agreement are intended to, and will, survive Defendant notwithstanding the
abatement of any underlying criminal conviction after execution of this Plea
Agreement. The forfeitability of any particular property pursuant to this agreement
shall be determined as if Defendant had survived and that determination shall be
binding upon Defendant’s heirs, successors and assigns until the agreed forfeiture,
including any agreed money judgment amount, is collected in full.

27. Consent to Judgment of Forfeiture. Defendant agrees to waive all
interest in assets subject to this Plea Agreement in any administrative or judicial
forfeiture proceeding, whether criminal or civil, state or federal. Defendant agrees
to consent to the entry of orders of forfeiture for such property and waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment. Defendant

understands that the forfeiture of assets is part of the sentence that may be imposed

9
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 10 of 20

in this case.

28. Fines and Costs. Issues relating to fines and/or costs of incarceration
are not dealt with in this agreement, and the parties are free to espouse their
respective positions at sentencing.

29. Special Assessment. Defendant agrees to pay the mandatory special
assessment of $100 ($100 per count) at or before the time of sentencing, as required
by 18 U.S.C. § 3013.

30. Restitution. Defendant agrees that the Court should impose an order
of restitution in the amount of at least: (1) $550,000 for WIC benefits unlawfully
obtained, payable to the Iowa Department of Public Health; and (2) at least
$12,318.81 for SNAP benefits unlawfully obtained, payable to the Iowa Department
of Human Service. Defendant agrees that the Court may reduce this restitution
award at the time of sentencing by the amount of restitution the State of lowa and/or
the USDA has received from WIC and/or SNAP beneficiaries. Defendant agrees that
such order of restitution shall be due and payable immediately; and that if Defendant
is not able to make full payment immediately, Defendant shall cooperate with the
United States Probation Office in establishing an appropriate payment plan, which
shall be subject to the approval of the Court, and thereafter in making the required
payments. Any such payment plan does not preclude the Government from utilizing
any collections procedures pursuant to the Federal Debt Collections Act and including
the Treasury offset program.

31. Financial Statement, Defendant agrees to complete truthfully and in

10
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 11 of 20

full a financial statement provided by the U.S. Attorney’s Office, and return the
financial statement to the U.S. Attorney’s Office within 30 days of the filing of this
Plea Agreement.
F. LIMITED SCOPE OF AGREEMENT

32. Limited Scope of Agreement. This Plea Agreement does not limit, in
any way, the right or ability of the Government to investigate or prosecute Defendant
for crimes occurring outside the scope of this Plea Agreement. Additionally, this
Plea Agreement does not preclude the Government from pursuing any civil or
administrative matters against Defendant, including, but not limited to, civil tax

matters and civil forfeiture which arise from, or are related to, the facts upon which

this investigation is based.

33. Agreement Limited to Southern District of lowa. This Plea Agreement

is limited to the United States Attorney’s Office for the Southern District of Iowa, and
cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.

34. Victims not a party to this Agreement. Defendant understands that
the United States Department of Agriculture and the State of lowa are not parties to
this Plea Agreement, and that the “loss” and “restitution” amounts applicable to this
criminal case do not resolve any claims that they may have against Defendant.

Defendant understands that they remains free to pursue all lawful civil remedies

they may deem appropriate.

11
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 12 of 20

G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

35. Trial Rights Explained. Defendant understands that this guilty plea

waives the right to:

(a)

(b)

(c)

(d)
(e)

()

(g)

Continue to plead not guilty and require the Government to prove
the elements of the crime beyond a reasonable doubt;

A speedy and public trial by jury, which must unanimously find
Defendant guilty before there can be a conviction;

The assistance of an attorney at all stages of trial and related
proceedings, to be paid at Government expense if Defendant
cannot afford to hire an attorney;

Confront and cross-examine adverse witnesses;

Present evidence and to have witnesses testify on behalf of
Defendant, including having the Court issue subpoenas to compel
witnesses to testify on Defendant’s behalf;

Not testify or have any adverse inferences drawn from the failure
to testify (although Defendant also has the right to testify, if
Defendant so chooses); and

If Defendant is convicted, the right to appeal, with the assistance
of an attorney, to be paid at Government expense if Defendant

cannot afford to hire an attorney.

36. Waiver of Appeal and Post-Conviction Review. Defendant knowingly

and expressly waives any and all rights to appeal Defendant’s conviction in this case,

including a waiver of all motions, defenses and objections which Defendant could

assert to the charge(s), or to the Court’s entry of judgment against Defendant; except

that both Defendant and the United States preserve the right to appeal any sentence

imposed by the Court, to the extent that an appeal is authorized by law. Also,

12
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 13 of 20

Defendant knowingly and expressly waives any and all rights to contest Defendant’s
conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. § 2255. These waivers are full and complete, except
that they do not extend to the right to appeal or seek post-conviction relief based on

grounds of ineffective assistance of counsel or prosecutorial misconduct.

H. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT
WITH COUNSEL

37. Voluntariness of Plea. Defendant represents that Defendant’s decision
to plead guilty is Defendant’s own, voluntary decision, and that the following is true:

(a) Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and
Defendant has a clear understanding of the charges and the
consequences of this plea, including the maximum penalties
provided by law.

(b) No one has made any promises or offered any rewards in return
for this guilty plea, other than those contained in this written
agreement.

(c) Noone has threatened Defendant or Defendant’s family to induce
this guilty plea.

(d) Defendant is pleading guilty because in truth and in fact
Defendant is guilty and for no other reason.

38. Consultation with Attorney. Defendant has discussed this case and
this plea with Defendant's attorney and states that the following is true:

(a) Defendant states that Defendant is satisfied with the
representation provided by Defendant’s attorney.

(b) Defendant has no complaint about the time or attention
Defendant’s attorney has devoted to this case nor the advice the
attorney has given.

13
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 14 of 20

(c) Although Defendant’s attorney has given Defendant advice on
this guilty plea, the decision to plead guilty is Defendant’s own
decision. Defendant’s decision to enter this plea was made after
full and careful thought, with the advice of Defendant’s attorney,
and with a full understanding of Defendant’s rights, the facts and
circumstances of the case, and the consequences of the plea.

L GENERAL PROVISIONS

39. Entire Agreement. This Plea Agreement, and any attachments, is the
entire agreement between the parties. Any modifications to this Plea Agreement
must be in writing and signed by all parties.

40. Public Interest. The parties state this Plea Agreement is in the public
interest and it takes into account the benefit to the public of a prompt and certain
disposition of the case and furnishes adequate protection to the public interest and is
in keeping with the gravity of the offense and promotes respect for the law.

41. Execution/Effective Date. This Plea Agreement does not become valid
and binding until executed by each of the individuals (or their designated
representatives) shown below.

42. Consent to Proceed by Video Conferencing. Defendant consents to any
proceedings in this case, to include plea and sentencing proceedings, being conducted
by video or telephone technology, if the Court finds further delay would seriously
harm the interests of justice. Defendant has had the opportunity to consult with

Defendant's attorney about the use of video or telephone technology in this case.

14
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 15 of 20

J. SIGNATURES

43. Defendant. I have read all of this Plea Agreement and have discussed
it with my attorney. I fully understand the Plea Agreement and accept and agree to
it without reservation. I do this voluntarily and of my own free will. No promises
have been made to me other than the promises in this Plea Agreement. I have not
been threatened in any way to get me to enter into this Plea Agreement. I am
satisfied with the services of my attorney with regard to this Plea Agreement and
other matters associated with this case. I am entering into this Plea Agreement and
will enter my plea of guilty under this Agreement because I committed the crime to
which I am pleading guilty. I know that I may ask my attorney and the judge any
questions about this Plea Agreement, and about the rights that Iam giving up, before
entering into the plea of guilty.

o{{20 [21 fiw

Date Osman Rashid Jama

44. Defendant's Attorney. I have read this Plea Agreement and have
discussed it in its entirety with my client. There is no Plea Agreement other than
the agreement set forth in this writing. My client fully understands this Plea
Agreement. | am satisfied my client is capable of entering into this Plea Agreement,
and does so voluntarily of Defendant’s own free will, with full knowledge of
Defendant's legal rights, and without any coercion or compulsion. I have had full
access to the Government’s discovery materials, and I believe there is a factual basis
for the plea. I concur with my client entering into this Plea Agreement and in

15
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 16 of 20

entering a plea of guilty pursuant to the Plea Agreement.

01.22.2021

 

Date

45. United States.

Agreement,

1/23/2021

 

Date

By:

16

AMe ds (auc

Alfredo Parrish
Attorney for Osman Rashid Jama

 

2910 Grand Avenue

Des Moines, Iowa 50312
Telephone: 515-284-5737
Telefax: 615-284-1704

E-Mail: aparrish@ParrishLaw.com

The Government agrees to the terms of this Plea

Richard D. Westphal
Acting United States Attorney

/a/ Virgen Wl, Bruner

Virginia M. Bruner

Assistant U.S. Attorney

U.S. Courthouse Annex, Suite 286
110 East Court Avenue

Des Moines, Iowa 50309
Telephone: 515-473-9300
Telefax: 615-473-9292

E-mail: Virginia.Bruner@usdoj.gov

 
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 17 of 20

Attachment “A”
STIPULATION OF FACTS
SNAP and WIC Scheme: Fraudulent Transactions at International

1. Defendant was the owner and President of MidCity Halal Food Market
Inc., d/b/a International Food Market (International) at all relevant times.
International was located in Des Moines, Iowa, and was licensed by the State of Iowa
as a retail food establishment, or grocery store.

2. International was authorized to accept Supplemental Nutrition
Assistance program (SNAP) benefits and began conducting SNAP transactions on or
about April 2015. International was authorized to accept Women, Infants, and
Children (WIC) benefits and began conducting WIC transactions on or about May
2016. International remained an authorized SNAP and WIC approved vendor

through at least April 18, 2019.

3. SNAP and WIC benefits can only be used to purchase certain eligible
food items. SNAP and WIC benefits were funded through the United States
Department of Agriculture (JSDA) through its Food and Nutrition Services Agency.
Within Iowa, the Iowa Department of Public Health (DPH) serves as the
administering agency for the WIC program, and the State of lowa Department of
Human Services administers the SNAP program.

4, Defendant was trained in the rules and regulations for both the SNAP
and WIC programs. Defendant knew what items could and could not be purchased
with SNAP and WIC benefits. Defendant knew that it was illegal to give recipients
unapproved items, cash, or credit in exchange for SNAP and WIC benefits.

5. As a participating food retailer in the SNAP and WIC programs,
International had on its premises a computerized Electronic Benefit Terminal (EBT)
or “point of sale” (POS) device to process electronic benefit transactions under the

SNAP and WIC programs.

6. From at least in or about January 2017 and continuing through in or
about April 18, 2019, Defendant devised a scheme to defraud the USDA by directly
purchasing SNAP and/or WIC benefits from the SNAP and/or WIC
recipients/beneficiaries in violation of program regulations.

7. Defendant, and others at his direction, scanned SNAP and WIC
recipients’ EBT cards at International’s POS terminal. Defendant, and others at his
direction, scanned UPS bar codes for WIC and SNAP approved items. Instead of
giving the recipient the WIC and/or SNAP approved item, Defendant, and others:at

17
Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 18 of 20

his direction, at various times gave recipients non-approved items, store credit, and
cash.

8. Defendant also kept recipients’ EBT cards, and their personal
identification numbers (PINs), and scanned those EBT cards when the recipients
were not present, knowing that was in violation of the SNAP and WIC rules.

9. Defendant profited from the scheme by giving SNAP and/or WIC
recipients cash, and/or non-eligible food items for their benefits from SNAP and/or
WIC for less than their full value, and then obtained their full value from FNS by
fraudulently processing the transactions through the POS device at International, as
though Defendant had sold eligible food items to the SNAP and/or WIC recipients at
International and was eligible for reimbursement.

10. Forexample, from May 2018 through August 2018, Defendant caused to
be scanned an EBT card on eleven occasions. Each time the EBT card was scanned
by International’s POS terminal, WIC funds were depleted from the recipient's
account and a wire transfer was initiated from outside the state of Iowa to
International's bank account, over which Defendant had custody and control. A total
of approximately $1,716.52 was charged to the EBT card over those eleven
transactions. In return, the recipient was provided with $40 in cash, a blanket, a
kettle, and $100 in ‘store credit’ at International

11. Defendant either conducted the above-described fraudulent SNAP
and/or WIC transactions himself or had employees and others at his direction,
including his father, Ibrahim Farah, conduct them while acting under Defendant’s

direction.

12. For purposes of executing the scheme, Defendant transmitted, and
caused to be transmitted in interstate commerce, certain writings, signs, signals and
sounds. Each of the fraudulent transactions required the electronic transmission of
data between the state of Iowa and another state.

138. When Defendant and his employees acting under his direction
conducted themselves, as described above, Defendant knew that federal law
prohibited the sale of SNAP and/or WIC benefits for cash and fraudulently disguised
the purchase of SNAP and/or WIC benefits as the purchase of eligible food items.

14, For purposes of this plea agreement and for sentencing, the parties
stipulate that Defendant fraudulently obtained at least $550,000 in WIC benefits and
some amount of SNAP benefits, as a result of the above-referenced scheme.

Proceeds of the Fraud

15. Defendant caused to be transmitted fraudulently obtained SNAP and
18
.

Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 19 of 20

WIC benefits to International’s bank account. On or about March 30, 2016,
membership number/account number XXX7500 was opened at Veridian Credit Union
in the name of MidCity Halal Food Market d/b/a International Food Market.
Defendant was at all relevant times an authorized signor on the International
account (XXX7500). International’s Veridian Credit Union account (XXX7500) had
two subaccounts. The first was a savings account (XXX7500-1) and the second was a
checking account (XXX7500-2). WIC and SNAP proceeds were remitted into
International’s checking account (XXX7500-2) on a near-daily basis from May 19,
2016 (WIC) and April 13, 2016 (SNAP) until at least April 18, 2019.

16. Defendant caused to be transferred fraudulent WIC and SNAP funds
from International’s Checking Account (XXX7500-2) to the following Veridian Credit
Union accounts. Funds in those accounts on or about April 18, 2019, included
fraudulently obtained WIC and SNAP funds:

a. Veridian Credit Union Member Accounts XXX7500-1 and XXX7500-2
(nternational’s Business Accounts).

b. Veridian Credit Union Member Accounts XXX7980-1 and XXX7980-2
(Defendant's Personal Accounts).

c. Veridian Credit Union Member Account XXX2240-1 (Defendant's
Personal Savings Account).

d. Veridian Credit Union Member Account XXX6600-2 (Defendant’s wife’s
Muhubo Abdulahi’s Personal Checking Account)

17. Onor about April 17, 2017, Defendant purchased real property located
at 1724 68rd Street, Windsor Heights, Iowa 50324. Defendant purchased this
property with fraudulently obtained WIC and SNAP proceeds.

18. Onor about August 28, 2018, Defendant purchased real property located
at 1219 15th Street, Des Moines, Iowa, 50814. Defendant purchased this property
with fraudulently obtained WIC and SNAP proceeds.

19. Onor about March 22, 2019, Defendant purchased real property located
at 6423 Northwest Drive, Windsor Heights, IA 50324. Defendant purchased this
property with fraudulently obtained WIC and SNAP proceeds.

SNAP Scheme: Sam’s Club

20. From January 2016 through March 2019, Defendant used SNAP EBT
cards that belonged to other individuals who were not a part of his family or
household to make purchases on his International Sam’s Club account. Defendant
purchased food items at Sam’s Club using these other individuals’ SNAP EBT cards,

19
a

Case 4:20-cr-00174-SMR-HCA Document 8 Filed 02/05/21 Page 20 of 20

and used the food items to stock his store, for further resale.

21. As a result of the above-described scheme, Defendant fraudulently
obtained an additional $12,318.31 in SNAP benefits.

Summary

22. Defendant hereby certifies that the facts set forth above are true and
accurate to the best of Defendant’s knowledge.

23. Defendant agrees that one or more of the acts constituting the offense
charged in Count 1 of the Information occurred in the Southern District of Iowa.

at {[Zo/2! fous

 

Date Osman Rashid Jama
Defendant
01.22.2021 AMe hy auc $
Date Alfredo Parrish

Attorney for Osman Rashid Jama

Richard D. Westphal
Acting United States Attorney

4/23/2021 [tf Virgene Ut Bruner

Date Virginia M. Bruner
Assistant United States Attorney

 

20
